Citation Nr: 1013251	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  95-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a migraine 
headache disability, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for residuals of a 
hysterectomy, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1979 to April 1980 and on active duty from December 1990 to 
September 1991 (which includes service in Southwest Asia 
from January 1991 to August 1991).  In addition, she had 
various unverified periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and September 1997 rating 
actions of the Department of Veterans Affairs Regional 
Office (RO) in Winston-Salem, North Carolina.  

Previously, in September 2000, March 2004, and January 2007, 
the Board remanded these claims for further evidentiary 
development.  Unfortunately, for the reasons set forth 
below, this appeal is once again being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.  


REMAND

The Board sincerely regrets the delay caused by this Remand.  
Unfortunately, after a thorough review of the instructions 
set forth in the January 2007 Remand, the Board finds that 
all of the actions requested therein have not been 
completed.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
Active service includes active duty, any period of Active 
Duty for Training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period 
of Inactive Duty for Training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 1106 (West 2002); 38 C.F.R. § 3.6(a).  

Here, the Veteran served on active duty for training from 
November 1979 to April 1980 and on active duty from December 
1990 to September 1991.  Although she has had various 
periods of reserve service, the specific dates of such 
service have been unable to be verified.    

As noted in the Board's January 2007 Remand with regard to 
the Veteran's headache claim, at the March 1980 service 
separation examination, the Veteran described a history of 
frequent or severe headaches, but no chronic disability was 
found at that time.  Further, at subsequent service 
examinations, the Veteran denied headaches.  However, at a 
May 1994 VA neurological evaluation, she reported having 
experienced headaches during the past three years.  The 
examiner diagnosed headaches with no neurological sequelae 
but did not express an opinion regarding the etiology of 
such headaches.  

Also, with regard to the Veteran's gynecological claim, at a 
September 1979 enlistment examination, the Veteran noted 
that she had undergone a procedure in 1973 to correct her 
womb, that she had had full-term pregnancies in 1976 and 
1978, and that she was taking iron pills.  At a March 1988 
service examination, she described irregular menses.  In 
July 1991, she reported that she had been taking iron 
supplements for two years due to anemia and that she 
experienced heavy periods.  A June 1995 record indicated 
that fibroids had been found one year earlier.  Leiomyomata 
uteri/anemia was diagnosed.  In December 1995, she underwent 
a hysterectomy.  

Consequently, and based on this evidentiary posture, the 
Board, in January 2007, asked that the Veteran undergo 
pertinent VA examinations to determine the nature and 
etiology of any chronic headache disability and residuals of 
a hysterectomy that she may have.  Of particular concern to 
the Board was whether the Veteran had a headache or 
hysterectomy disability that pre-existed either of her 
periods of service between 1979 and 1980 or between 1990 and 
1991-and, if so, whether any such disorder was aggravated 
beyond its natural progression during such service.  

In December 2009, the Veteran underwent the requested 
examinations.  Following a review of the claims folder and 
an examination of the Veteran, the examiner diagnosed 
headaches (most likely of migraine, tension, and sinus 
nature) as well as residuals of a hysterectomy due to 
fibroids of the uterus.  The examiner concluded that the 
Veteran's headaches were less likely as not related to the 
Veteran's service.  Significantly, however, the examiner did 
not, as requested by the Board in its January 2007 remand, 
express an opinion as to whether the Veteran's headaches 
pre-existed either of her two periods of active service and, 
if so, whether they were aggravated beyond their natural 
progression therein.  Further, although the examiner opined 
that the Veteran's fibroids "are less likely as not related 
to/aggravated by medical service," the examiner considered 
only the Veteran's second period of active duty (from 
December 1990 to September 1991)-and not both periods as 
directed by the Board in the January 2007 Remand.  

Also in the January 2007 Remand, the Board discussed the 
need to procure copies of records of pertinent ongoing 
treatment that the Veteran may have received, although an 
order to do so was not provided.  Ongoing treatment records 
should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Moreover, with regard to the left shoulder claim, the 
Veteran contends that she fell on her shoulder the same time 
she injured her right ankle in July 1991.  During her 
hearing she testified that she had problems with her left 
shoulder in 1988, but had no further problems until she 
fell.  However, a September 1990 service record, just prior 
to her entrance on active duty, indicates that the Veteran 
had complained of left shoulder pain of three weeks 
duration.  An April 1991 in-service examination included no 
notation pertaining to the Veteran's left shoulder.  
Multiple treatment records from July 1991 note her 
complaints concerning her ankle, with no mention of left 
shoulder pain.  An August 1991 out processing checklist 
noted the Veteran reporting her right ankle injury in 
response to whether she suffered an injury during service, 
but she did not mention her left shoulder.  Moreover, her 
ankle injury was described as a twisting injury while 
playing volleyball.  A fall was not reported.  

On a September 1993 Report of Medical History, two years 
after her discharge from active duty, the Veteran reported 
that she has had edema and pain intermittently in the left 
shoulder since returning from Saudi Arabia.

Significantly, the claims folder contains no medical opinion 
as to whether the Veteran entered his Persian Gulf service 
in December 1990 with a pre-existing left shoulder 
disability and whether any such pre-existing disorder was 
aggravated beyond its natural progression during such 
service.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain copies of records of left 
shoulder, headache, and hysterectomy 
residuals treatment that the Veteran may 
have received at the Durham VA Medical 
Center since September 2005.  Associate 
all such available records with the 
claims folder.  If any such reports are 
not available, that fact should be noted 
in the claims folder.  

2.  Then, schedule the Veteran for VA 
joints examination to determine the 
nature of any left shoulder disability 
and for an opinion as to a possible 
relationship of this condition to 
active service.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

Following review of the claims file and 
examination of the Veteran, the 
examiner should indicate whether any 
chronic left shoulder disorder exists 
and provide the diagnosis for such.  
For any left shoulder disability 
diagnosed on examination, the examiner 
is asked to express opinions as to 
whether a left shoulder disorder 
existed prior to the Veteran's period 
of active duty between December 1990 
and September 1991 and, if so, whether 
such pre-existing disability was 
aggravated (permanently worsened beyond 
its natural progression) by that period 
of service.  If no pre-existing left 
shoulder disability is found, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the currently-diagnosed 
left shoulder disorder had its clinical 
onset in active service or is otherwise 
related to active service.  Complete 
rationale should be given for all 
opinions reached.  

3.  Schedule the Veteran for VA 
gynecological examination to determine 
the nature of any gynecological 
disability which resulted in her 
hysterectomy and for an opinion as to a 
possible relationship of this condition 
to active service.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether the 
gynecological disorder which ultimately 
led to her hysterectomy existed prior 
to either period of service between 
November 1979 and April 1980 or between 
December 1990 and September 1991 and, 
if so, whether such pre-existing 
disability was aggravated (permanently 
worsened beyond its natural 
progression) by that particular period 
of active service.  Complete rationale 
should be given for all opinions 
reached.  

4.  Schedule the Veteran for VA 
neurological examination to determine 
the nature of her headaches and for an 
opinion as to a possible relationship 
of this condition to active service.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether the 
Veteran had a chronic headache disorder 
that existed prior to the Veteran's 
period of active duty between November 
1979 and April 1980 or between December 
1990 and September 1991 and, if so, 
whether such pre-existing disability 
was aggravated (worsened beyond its 
natural progression) by that particular 
period of active service.  Complete 
rationale should be given for all 
opinions reached.  

5.  Following completion of the above, 
re-adjudicate the claims on appeal.  If 
the decisions remain adverse to the 
Veteran, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2009).  She has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

